Citation Nr: 1711798	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to special monthly compensation (SMC) benefits pursuant to 38 U.S.C.A. § 1114(s).

REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1965 to September 1967.  The Veteran served in the Republic of Vietnam and was awarded, among other decorations, the Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of July 2008 and November 2015 of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2008 rating decision addressed the issues of entitlement to service connection for back and neck disabilities, as well as the TDIU claim.  The November 2015 decision granted the Veteran's claim for service connection for coronary artery disease.  

This case has a long history before the Board and VA in general, and a brief review of that history is instructive.  The Veteran's original substantive appeal in October 2009 covered eight separate issues.  The Veteran offered testimony regarding these issues at a March 2010 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

This case first came before the Board in May 2010.  At that time, the Board dismissed the claim of entitlement to an increased initial disability rating for tinnitus after the Veteran's requested withdrawal of that issue.  The Board also granted service connection for a left shoulder disability and for right ear hearing loss.  The Board remanded the remaining five issues for further development.  

When the case returned to the Board in November 2015, the Board granted in part the Veteran's claim for an increased rating for the Veteran's posttraumatic stress disorder (PTSD), assigning a 70 percent disability rating for the entire period on appeal.  The Board also denied the Veteran's claim for an increased rating for his service-connected bilateral hearing loss.  The Board remanded the remaining three issues (entitlement to service connection for back and neck disabilities, and entitlement to a TDIU) for further development.  

In that same November 2015 decision, the Board referred the claim of entitlement to service connection for coronary artery disease to the RO.  In a November 2015 rating decision, the RO granted service connection for coronary artery disease, assigning a 60 percent disability rating and an effective date of December 27, 2013.  

Based on the foregoing history, two things are apparent: first, the Board notes that only the four issues listed above are at this point active and before the Board.  All issues previously appealed by the Veteran on his October 2009 substantive appeal have been the subject of previous, final Board decisions, and therefore are no longer at issue.  

Second, for reasons explained in much greater detail below, the Board has added the issue of entitlement to SMC benefits to the underlying claim for a TDIU.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The competent evidence of record does not reflect that the Veteran's current low back and neck disabilities had their onset during the Veteran's service, or that they are causally related to any injuries or events therein.  

2.  Over the applicable appeal period, the Veteran was service-connected for seven disabilities; he had a combined disability rating of at least 80 percent, and at least one disability rated at 40 percent or higher.  

3.  Over the course of the entire appeal period, the Veteran's service-connected PTSD alone has precluded him from securing or following a substantially gainful occupation.  

4.  Since September 28, 2007, separate from his service-connected PTSD, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  Over the course of the entire appeal period, the criteria for a TDIU based on the Veteran's PTSD alone have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

4.  The criteria for special monthly compensation benefits at the housebound rate, effective September 28, 2007, have been met. 38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

At the outset, the Board notes that it is granting the Veteran's claims for a TDIU and for SMC.  As these actions represent a complete grant of benefits on appeal, there is no possibility of prejudice to the Veteran, and a discussion of VA's duties to notify and to assist for these claims is unnecessary.  

As to the Veteran's claims for service connection for low back and neck disabilities, the Veteran was provided notice in September 2007 and October 2007 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  These letters informed the Veteran of the evidence necessary to substantiate his claim, the evidence that VA and the Veteran were respectively responsible for obtaining, and of the elements of service connection.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been obtained.  

Over the course of the appeal period, the Veteran underwent VA examinations in July 2009 and October 2011, and VA opinions were obtained in October 2013 and June 2016.  While the results of the July 2009 and October 2011 examinations are adequate, the conclusions from the July 2009 and October 2013 opinions are not adequate for rating purposes and will not be discussed.  The June 2016 opinion, however, is adequate for rating purposes.  That opinion was based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Further, that opinion responded directly to the questions posed by the Board in its November 2015 remand.  

During the March 2010 Travel Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As noted above, the Veteran's service connection claims were the subject of two prior remands.  The May 2010 remand, in pertinent part, directed the AOJ to obtain the Veteran's SSA records and to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed back and neck disabilities.  Though the Veteran's SSA records were obtained, the Board found that the VA examination was not adequate for rating purposes.  Thus, in November 2015, the Board again remanded the Veteran's service connection claims in an effort to obtain an adequate opinion regarding the etiology of the Veteran's back and neck disabilities.  Such an adequate opinion was provided in June 2016.  As each directive specific to the Veteran's service connection claims from the Board's previous remands has been accomplished, the Board concludes that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the foregoing reasons, VA's duties to notify and to assist have been met.  All necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection Claims

Legal Framework

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The record reflects that the Veteran was awarded the Purple Heart.  Accordingly, the Veteran is considered to have engaged in combat with the enemy during a period of war, and the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Under that statute, lay evidence of an in-service incurrence or aggravation of a disease or injury shall be accepted if it is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  Id.; see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran's essential contention is that he currently suffers from low back and neck disabilities that are causally related to injuries he suffered during combat with the enemy in his active service.  As explained below, his claims must be denied.  

First, the Board acknowledges that the Veteran currently suffers from low back and neck disabilities.  The Veteran's VA examinations and VA treatment records both show diagnoses of and treatment for the Veteran's claimed conditions.  Of note, the September 2011 VA examination diagnosed the Veteran as suffering from osteoarthritis of the lumbar spine and degenerative arthritis of the cervical spine.  Accordingly, the current disability criterion is met for both claims.  

Next, the Veteran's service treatment records are silent for any injury to the Veteran's low back and neck.  There is no evidence that the Veteran received treatment for any conditions related to his low back and neck, and his September 1967 separation examination was silent as to any diagnosed back or neck disability.

As noted above, however, the Veteran is considered to have engaged in combat with the enemy, and his descriptions of any in-service incurrence of back or neck disabilities resulting from such combat are accepted if consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  

Here, the Veteran has long contended that he injured his back and neck in the same action that resulted in his being awarded the Purple Heart.  At his March 2010 hearing, for instance, the Veteran stated that he injured his back and neck as the result of a blast injury he suffered in January 1967 (notably, that same blast injury has served as the basis for service connection for a number of the Veteran's currently service-connected disabilities).  He stated that, since that blast injury, he has suffered from pain in his back and neck.  

The Veteran's descriptions of his injury are consistent with both service records and with the circumstances and descriptions of his service.  Given the Veteran's status as a combat veteran and his receipt of the Purple Heart, the Board accepts his statements as competent and credible evidence of an in-service injury.  As such, the in-service incurrence element is met for both the Veteran's back and neck claims.  

The Veteran's claims fail on a direct basis, however, as there is no competent evidence of a nexus between his current back and neck disabilities and the injuries he suffered during combat in 1967.  In an extensive June 2016 opinion, a VA examiner determined that it is less likely than not that that the Veteran's current low back and neck disabilities are related to his active service and his combat injuries therein.  The examiner noted that the Veteran's descriptions of his injuries reflect that he most likely suffered a "muscular like" injury, as subsequent radiographic evidence does not show bone chips, fractures, herniated discs, or other long term injuries to the back and neck structures and discs that would be expected with a direct blast or penetrating injury.  

The examiner noted that, following the Veteran's active service, the Veteran worked as a mechanical engineer and recreationally jogged for many years.  She noted that there was no evidence of any complaints of or diagnoses of back or neck disabilities until the 2000s, some 40 years after the Veteran's service.  She cited to medical literature for the risk factors of osteoarthritis such as the Veteran's back and neck disabilities, and she concluded that the Veteran's current disabilities were most likely "age related."  The examiner stated that she provided all possible consideration for the Veteran's statements and descriptions of his in-service injuries, but nevertheless concluded that "it is less likely than not that [his] low back and neck disorders were incurred in or aggravated by service, to include his combat-related blast injury."

There is no other competent evidence in the record relating the Veteran's current back and neck disabilities to his active service and to his combat injuries therein.  While VA and private treatment records reflect the Veteran's on-going treatment for his disabilities, they do not address the etiology of those disabilities.  

Certainly the Veteran contends that his current disabilities are causally related to his active service.  While the Veteran is competent to describe his symptoms, determining the etiology of disease such as arthritis is complex and requires medical training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  His statements and contentions regarding the etiology of his claimed disabilities therefore cannot be considered competent evidence to support the nexus element of the direct service connection framework.  Further, though the Board accepts the Veteran's statements regarding his in-service injuries for the purposes of establishing the in-service incurrence criterion, the combat presumption does not alleviate the requirement that the evidence show a current disability attributable to the past in-service injuries.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

As the competent evidence of record does not reflect that the Veteran's current back and neck disabilities are related to his in-service combat injuries, service connection on a direct basis for those disabilities is not warranted.  

Service connection is also not warranted on a presumptive or continuity of symptomatology basis.  Again, for the Veteran's disabilities to qualify for service connection on a presumptive basis, the evidence would have to show that his arthritis of the low back and neck developed to a compensable degree within a year of his active service.  38 C.F.R. §§ 3.307, 3.309.  Here, however, there is no such evidence.  Indeed, the earliest evidence of complaints of or treatment for the Veteran's back and neck disabilities come from VA treatment records dated in 2007, some 40 years after the Veteran's active service.  Further, in a December 1967 VA examination for an earlier, unrelated claim, the reviewing examiner noted that the Veteran's "neck and trunk movements [were] normal."  As there is no evidence of the Veteran's arthritis being manifest to a compensable degree within a year of his active service, service connection on a presumptive basis must be denied.

Similarly, as to the continuity of symptomatology, the Veteran contends that he has suffered from back and neck pain continuously since his January 1967 blast injury.  On this point, however, the record reflects inconsistency in the Veteran's statements and descriptions of his pain and injuries.  As noted above, no such disabilities were noted at the time of the Veteran's September 1967 separation examination, and the December 1967 VA examination reflected that the Veteran's neck and trunk movements were normal.  When the Veteran first sought treatment for his neck and back from VA sources in August 2007, the Veteran stated that he had suffered from this pain "for years," but denied any "known injury to his back."  In subsequent records, the Veteran stated that he had suffered from back and neck pain for 40 years, and he then later described his in-service combat injuries.  The inconsistencies in both the Veteran's descriptions of the history and duration of his back pain, as well as the lack of symptoms noted at his separation examination and his December 1967 VA examination lead the Board to find the Veteran's descriptions of a continuity of symptomatology not credible.  Absent any competent and credible evidence of a continuity of symptomatology, service connection on this basis must be denied as well.  

In summary, the Board finds that the competent evidence of record does not show that the Veteran's current low back and neck disabilities are related to his in-service combat injuries.  The evidence further does not show that the Veteran's back and neck arthritis were manifest to a compensable degree within a year of his active service, or that there was a continuity of symptomatology between the Veteran's in-service injuries and his current disabilities.  As such, service connection on a direct, presumptive, and continuity of symptomatology bases is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  TDIU and SMC

Before turning to the merits of these claims, the Board must address why the issue of entitlement to a TDIU remains on appeal, and why the Board has raised the issue of entitlement to SMC benefits.  As noted above, during the pendency of this appeal, the Veteran filed a claim for service connection for coronary artery disease.  The RO granted that claim in November 2015, assigning a 60 percent disability rating effective December 27, 2013.  From that date onward, the Veteran has been in receipt of a combined disability rating of 100 percent.  

The granting of a 100 percent disability rating does not, in and of itself, extinguish a claim for TDIU.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Indeed, VA has a "well-established" duty to maximize a claimant's benefits.  Buie, 24 Vet. App. at 250; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  Under this duty to maximize benefits, SMC benefits are to be accorded when a veteran becomes eligible without need for a separate claim.  See Bradley, 22 Vet. App. at 294.  Accordingly, given the Veteran's various service-connected disabilities, their assigned ratings and effective dates, and the evidence herein, the issue of entitlement to a TDIU remains on appeal, and the Board has raised the issue of entitlement to SMC benefits.   

First, pursuant to applicable law, a TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

For reasons that will become important later, the appeal period here extends to June 29, 2007.  From that date forward, the Veteran has been service-connected for six disabilities: PTSD, rated at 70 percent; bilateral hearing loss, rated at 40 percent; tinnitus, rated at 10 percent; and a right ankle sprain, a perforated left ear drum, and a scar behind the left ear, each rated as noncompensably disabling.  The Veteran's combined rating for this period is 80 percent.  

The Veteran filed a claim for service connection for a left shoulder disability that was received at the RO on September 28, 2007.  The Board granted that claim in a May 2010 decision, and a disability rating of 40 percent effective the date of claim was assigned.  Thus, from September 28, 2007 forward, the Veteran had a combined disability rating of 90 percent.  

Most recently, the Veteran filed a claim for service connection for coronary artery disease that was received on December 27, 2013.  The RO granted that claim effective as of that date, assigning a 60 percent disability rating.  Thus, from December 27, 2013, the Veteran's combined disability rating is 100 percent.  

Given these disabilities and their assigned percentages, the Veteran meets the schedular criteria for a TDIU over the entire appeal period.  

More importantly, the evidence shows that the Veteran's PTSD, in and of itself, rendered him unable to secure or follow a substantially gainful occupation.  In support of his claim, the Veteran submitted a June 2015 private PTSD disability benefits questionnaire (DBQ) and a letter from his private psychologist, L.B.H., Ph.D.  On that DBQ, Dr. L.B.H. concluded that the Veteran's PTSD in and of itself resulted in total occupational and social impairment.  He stated that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, and noted that the Veteran's symptoms include attention and concentration difficulties, difficulty in understanding complex commands, and a difficulty in adapting to stressful circumstances, including a work or work like setting.  In his letter of that same month, Dr. L.B.H. wrote that the Veteran's emotional impairments rendered him "totally and permanently disabled."

Dr. L.B.H.'s conclusions are consistent with the medical and lay evidence of record here.  The Veteran has long noted that he previously worked as a mechanical engineer, and that he quit his last job before being fired.  He stated that his performance at work had been suffering on account of his PTSD, noting at his March 2010 hearing that he had difficulty concentrating and remembering what tasks he had completed.  VA treatment records and examinations support the Veteran's contentions and Dr. L.B.H.'s findings.  

In consideration of those facts, the Board determines that, over the course of the entire period on appeal, the Veteran's PTSD symptoms alone have precluded him from securing or following a substantially gainful occupation.  A TDIU is therefore warranted for that disability.  

Turning to the question of entitlement to SMC benefits, SMC at the housebound rate is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran does not contend, and the record does not reflect, that the Veteran is housebound in fact, implicating the second prong of the housebound criteria.  Accordingly, the Board shall narrow its analysis to the statutory housebound criteria.  

Under those criteria, subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court of Appeals for Veterans Claims (Court) has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  A TDIU based on a single disability alone, however, does not preclude the award of SMC benefits when the Veteran's remaining service-connected disabilities are collectively ratable at 60 percent or higher.  See Buie, 24 Vet. App. at 250.

With that framework in mind, the Board concludes that the Veteran meets the criteria for SMC benefits under 38 U.S.C.A. § 1114(s) as of September 28, 2007.  As a result of the Board's actions above, the Veteran has one service-connected disability (PTSD) that independently warrants a TDIU, satisfying the requirement for a single service-connected disability rated at 100 percent.  Id.  From September 28, 2007 and onward, the Veteran also has sufficient additional disability (even before the grant of service connection for coronary artery disease) separate and distinct from his PTSD that are independently ratable at a combined 60 percent.  As a result, SMC benefits under 38 U.S.C.A. § 1114(s) from September 29, 2007 and onward are warranted.  

Prior to September 29, 2007, however, the Veteran did not meet the criteria for SMC benefits at the statutory housebound rate.  As the Veteran did not file his claim for service connection for a left shoulder disability until that date, during the period from June 29, 2007 to September 29, 2007, the Veteran's service-connected disabilities other than PTSD were not independently ratable at 60 percent.  During that period, the Veteran's two compensable disabilities (bilateral hearing loss and tinnitus) had a combined rating of 50 percent, short of the required 60 percent combined rating.  SMC therefore cannot be awarded for this period.  

In summary, resolving all reasonable doubt in the Veteran's favor, the evidence shows that, over the course of the entire period on appeal, the Veteran's service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation.  Accordingly, a TDIU is warranted.  The Board further finds that, from September 29, 2007 and onward, the Veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities independently ratable at 60 percent.  From that date forward, SMC benefits under 38 U.S.C.A. § 1114(s) are also warranted.  

















ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.  

A TDIU is granted for the entire appeal period (beginning June 29, 2007), subject to the laws and regulations governing the payment of monetary awards.

Effective September 29, 2007, entitlement to special monthly compensation benefits at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to the laws and regulations governing the payment of monetary awards.






______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


